
	
		II
		111th CONGRESS
		1st Session
		S. 2877
		IN THE SENATE OF THE UNITED STATES
		
			December 11, 2009
			Ms. Cantwell (for
			 herself and Ms. Collins) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To direct the Secretary of the Treasury to establish a
		  program to regulate the entry of fossil carbon into commerce in the United
		  States to promote clean energy jobs and economic growth and avoid dangerous
		  interference with the climate of the Earth, and for other purposes.
		  
	
	
		1.Short
			 titleThis Act may be cited as
			 the Carbon Limits and Energy for
			 America’s Renewal (CLEAR) Act.
		2.DefinitionsIn this Act:
			(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
			(2)Carbon dioxide
			 equivalentThe term carbon dioxide equivalent means
			 the equivalent weight of carbon dioxide obtained by multiplying—
				(A)the weight of
			 fossil carbon; and
				(B)the quotient
			 obtained by dividing—
					(i)the
			 molecular weight of carbon dioxide; by
					(ii)the molecular
			 weight of carbon.
					(3)Carbon refund
			 trust fundThe term Carbon Refund Trust Fund means
			 the Carbon Refund Trust Fund established by section 4(f).
			(4)Carbon
			 shareThe term carbon share means the right to sell
			 or otherwise place into commerce in the United States 1 ton of fossil
			 carbon.
			(5)Carbon share
			 derivativeThe term carbon share derivative means
			 any transaction or contract that derives the value of the transaction or
			 contract in part or in whole from the value of a carbon share.
			(6)CERT
			 FundThe term CERT Fund means the Clean Energy
			 Reinvestment Trust Fund established by section 6(a).
			(7)Clean energy
			 technologyThe term clean energy technology means a
			 technology relating to the production, use, transmission, storage, control, or
			 conservation of energy that would—
				(A)reduce the need
			 for additional energy supplies by—
					(i)using energy
			 sources in existence as of the date of enactment of this Act with greater
			 efficiency; or
					(ii)transmitting,
			 distributing, or transporting energy with greater effectiveness through the
			 infrastructure of the United States;
					(B)diversify the
			 sources of energy supply of the United States and reduce the dependence of the
			 United States on imported energy; or
				(C)contribute to the
			 reduction, avoidance, or sequestration of energy-related greenhouse gas
			 emissions.
				(8)Covered fossil
			 carbonThe term covered fossil carbon means fossil
			 carbon that is—
				(A)introduced into
			 domestic commerce;
				(B)combusted or
			 released into the atmosphere by a first seller; or
				(C)transferred as a
			 royalty-in-kind.
				(9)Energy security
			 dividendThe term energy security dividend means,
			 with respect to any month, a payment in an amount that is equal to the quotient
			 obtained by dividing—
				(A)the amount of
			 auction proceeds transferred into the Carbon Refund Trust Fund for the month
			 preceding such month; by
				(B)the number of
			 qualified individuals for the preceding month.
				(10)First
			 sellerThe term first seller means an entity in the
			 business of producing or importing fossil carbon or production process carbon,
			 as determined by the Secretary.
			(11)Fossil
			 carbonThe term fossil carbon means—
				(A)carbon in the
			 form of a fossil fuel (such as coal, natural gas, and crude oil) in the raw
			 state in which the fossil fuel exists at the time the fossil fuel is removed
			 from the Earth; and
				(B)the carbon
			 content of imported refined fuel products (such as gasoline, diesel, and jet
			 fuels) derived from a fossil fuel.
				(12)Greenhouse
			 gasThe term greenhouse gas means—
				(A)carbon
			 dioxide;
				(B)methane;
				(C)nitrous
			 oxide;
				(D)a
			 hydrofluorocarbon;
				(E)a
			 perfluorocarbon;
				(F)sulfur
			 hexafluoride; and
				(G)any other
			 anthropogenically emitted gas that the Administrator, after notice and comment,
			 determines to contribute to climate change.
				(13)Point-of-entry
				(A)In
			 generalThe term point-of-entry means, with respect
			 to the economy of the United States, the point at which fossil carbon is
			 introduced into commerce.
				(B)InclusionsThe
			 term point-of-entry includes—
					(i)a
			 wellhead;
					(ii)a
			 mine entrance; and
					(iii)any
			 port-of-entry, as determined by the Secretary.
					(14)Production
			 process carbonThe term production process carbon
			 means the quantity of fossil carbon used to manufacture an energy-intensive
			 commodity.
			(15)ProgramThe
			 term program means the fossil carbon limitation program
			 established under section 4(a)(1).
			(16)Qualified
			 individualThe term qualified individual means any
			 individual who lawfully resides in the United States.
			(17)Rate of
			 capital investment returnThe term rate of capital
			 investment return means an annual real rate of return on capital
			 investment of 6 percent.
			(18)Rate of
			 inflationThe term rate of inflation means the
			 annual rate increase of the price of goods and services, as measured by the
			 Consumer Price Index for All Urban Consumers published by the Bureau of Labor
			 Statistics of the Department of Labor.
			(19)Safety valve
			 priceThe term safety valve price means the maximum
			 price per ton of carbon dioxide equivalent for any 1 calendar year established
			 under section 4(a)(4).
			(20)SecretaryThe
			 term Secretary means the Secretary of the Treasury.
			(21)Voluntary
			 carbon reduction purchaseThe term voluntary carbon
			 reduction purchase means the voluntary purchase of credits that—
				(A)are not used to
			 meet any regulatory mandate (including any renewable energy standard required
			 by the Federal Government or any State);
				(B)include Federal
			 or State renewable energy certificates, energy efficiency certificates, and
			 other eligible purchases as determined by the Secretary; and
				(C)are solely
			 responsible for the reduction of domestic fossil carbon emissions.
				3.Global warming
			 emissions reduction standards
			(a)In
			 generalThe President shall, through the program and the CERT
			 Fund and in accordance with this Act, reduce steadily the quantity of United
			 States greenhouse gas emissions to achieve the emissions reduction standards
			 described in subsection (b).
			(b)Periodic
			 emissions reduction standards
				(1)Calendar year
			 2020During calendar year 2020, the quantity of United States
			 greenhouse gas emissions shall not exceed 80 percent of the quantity of United
			 States greenhouse gas emissions during calendar year 2005.
				(2)Calendar year
			 2025During calendar year 2025, the quantity of United States
			 greenhouse gas emissions shall not exceed 70 percent of the quantity of United
			 States greenhouse gas emissions during calendar year 2005.
				(3)Calendar year
			 2030During calendar year 2030, the quantity of United States
			 greenhouse gas emissions shall not exceed 58 percent of the quantity of United
			 States greenhouse gas emissions during calendar year 2005.
				(4)Calendar year
			 2050During calendar year 2050, the quantity of United States
			 greenhouse gas emissions shall not exceed 17 percent of the quantity of United
			 States greenhouse gas emissions during calendar year 2005.
				4.Fossil carbon
			 limitation program
			(a)Establishment
				(1)In
			 generalThe Secretary shall by regulation establish within the
			 Department of the Treasury a program to reduce the emission of greenhouse
			 gases—
					(A)by placing a
			 gradually declining limitation on the quantity of fossil carbon permitted to be
			 sold into commerce in the United States; and
					(B)by requiring each
			 first seller to surrender periodically to the Secretary a number of carbon
			 shares equal to the quantity of covered fossil carbon produced or imported by
			 the first seller by not later than 2 years after the date on which the fossil
			 carbon becomes covered fossil carbon.
					(2)Annual quantity
			 of carbon shares
					(A)Initial
			 quantity
						(i)In
			 generalNot later than January 1, 2011, to carry out the program,
			 in accordance with clause (ii), the President, in consultation with the
			 Secretary, the Administrator, and the Secretary of Energy, shall establish and
			 announce a maximum aggregate quantity of fossil carbon, and a corresponding
			 number of carbon shares, permitted to be introduced through points-of-entry for
			 calendar year 2012.
						(ii)RequirementThe
			 maximum aggregate quantity of carbon shares for calendar year 2012 under clause
			 (i) shall equal the approximate level of fossil carbon likely to be required by
			 the economy of the United States during calendar year 2012.
						(B)Subsequent
			 quantities
						(i)Calendar years
			 2013 and 2014For each of calendar years 2013 and 2014, the
			 maximum aggregate quantity of carbon shares permitted to be introduced through
			 points-of-entry shall be equal to the maximum aggregate quantity established
			 under subparagraph (A)(i).
						(ii)Calendar year
			 2015 and subsequent calendar yearsFor calendar year 2015 and
			 each calendar year thereafter, the maximum aggregate quantity of carbon shares
			 shall be reduced from the quantity of the previous calendar year at a rate
			 that—
							(I)for calendar year
			 2015, is equal to 0.25 percent; and
							(II)for each
			 subsequent calendar year, increases by an additional 0.25 percent.
							(C)Modification of
			 quantity of carbon shares availableSubject to paragraph (3), the
			 President, in consultation with the Secretary, the Administrator, and the
			 Secretary of Energy, may increase or decrease the number of carbon shares
			 available for an auction to respond to—
						(i)changes in the
			 scientific understanding of climate change;
						(ii)the need to
			 stabilize atmospheric greenhouse gas concentrations to avoid dangerous
			 interference with the climate of the Earth;
						(iii)any
			 international obligations of the United States, including any commitment of the
			 United States under the United Nations Framework Convention on Climate
			 Change;
						(iv)the need to
			 maintain the international competitiveness of the United States;
						(v)the
			 quantity of carbon that has, or is likely, to be permanently sequestered from
			 release into the atmosphere or ocean;
						(vi)the need to
			 provide a sufficient price signal to ensure private sector investment in clean
			 energy technology research, development, and deployment; and
						(vii)appropriations
			 for the programs and initiatives described in section 6(c) that are
			 insufficient to permit the President to meet the standards established by
			 section 3(b).
						(3)Expedited
			 congressional review
					(A)Definition of
			 joint resolutionIn this paragraph, the term joint
			 resolution means only a joint resolution introduced during the 30-day
			 period beginning on the date on which the report referred to in subparagraph
			 (B) is received by Congress (excluding days either House of Congress is
			 adjourned for more than 3 days during a session of Congress), the matter after
			 the resolving clause of which is as follows: That Congress approves the
			 modification of the number of shares available for auction described in the
			 report required under section 4(a)(3)(B) of the CLEAR Act submitted by the
			 President to Congress on ____, and the modification shall take effect.
			 (The blank space being appropriately filled in).
					(B)ReportBefore
			 any modification of the number of shares available for auction take effect
			 under paragraph (2)(C), the President shall submit to each House of Congress a
			 report that provides a notice of the modification.
					(C)ApprovalThe
			 modification of the number of shares available for auction under paragraph
			 (2)(C) shall take effect if Congress enacts a joint resolution of approval of
			 the modification.
					(D)Procedure
						(i)In
			 generalSubject to clause (ii), the procedures described in
			 subsections (b) through (g) of section 802 of title 5, United States Code,
			 shall apply to the consideration of a joint resolution under this
			 paragraph.
						(ii)TermsFor
			 purposes of this subparagraph—
							(I)the reference to
			 section 801(a)(1) in section 802(b)(2)(A) of that title shall be
			 considered to refer to subparagraph (B); and
							(II)the reference to
			 section 801(a)(1)(A) in section 802(e)(2) of that title shall be
			 considered to refer to subparagraph (B).
							(4)Auction price
			 safeguards
					(A)Calendar year
			 2012The carbon share price shall be limited in a manner to
			 ensure that the corresponding price per ton of carbon dioxide equivalent for
			 calendar year 2012 is—
						(i)not
			 less than $7; and
						(ii)not more than
			 $21.
						(B)Subsequent
			 calendar yearsFor calendar year 2013 and each calendar year
			 thereafter—
						(i)subject to clause
			 (ii), the minimum allowable carbon share price shall increase by the aggregate
			 rate obtained by adding—
							(I)the rate of
			 inflation; and
							(II)the rate of
			 capital investment return plus 0.5 percent; and
							(ii)the maximum
			 allowable carbon share price shall increase by the aggregate rate obtained by
			 adding—
							(I)the rate of
			 inflation; and
							(II)the rate of
			 capital investment return minus 0.5 percent.
							(5)Penalty for
			 noncompliance
					(A)In
			 generalAny first seller that fails to surrender a sufficient
			 number of carbon shares for the fossil carbon that the first seller introduced
			 to the United States market by not later than 2 years after the date on which
			 the fossil carbon becomes covered fossil carbon shall be liable for payment to
			 the Secretary of a penalty in the amount described in subparagraph (B).
					(B)AmountThe
			 amount of a penalty required to be paid under subparagraph (A) shall be equal
			 to the product obtained by multiplying—
						(i)the
			 number of carbon shares that the owner failed to surrender by the deadline;
			 by
						(ii)5
			 times the carbon share price set at an auction described in subsection (b), the
			 date of which is closest to that of the sale of the fossil carbon subject to a
			 noncompliance penalty.
						(C)TimingA
			 penalty required under this paragraph shall be immediately due and payable to
			 the Secretary.
					(D)No effect on
			 liabilityA penalty due and payable by the owner of a covered
			 entity under this paragraph shall not diminish the liability of the owner for
			 any fine, penalty, or assessment against the owner for the same violation under
			 any other provision of law.
					(E)Use of
			 penaltiesAny penalties collected by the Secretary under this
			 paragraph shall be transferred to the CERT Fund.
					(6)Production
			 process carbon adjustment
					(A)In
			 generalNot later than January 1, 2013, the Secretary, in
			 consultation with the Secretary of Commerce, the Secretary of Energy, and the
			 United States Trade Representative, shall impose fees on individuals and
			 entities for the production process carbon associated with commodities imported
			 for sale in the United States.
					(B)Amount of
			 feeTo the maximum extent practicable, a fee described in
			 subparagraph (A) shall be an amount commensurate with the carbon share value of
			 the production process carbon that is the subject of the fee.
					(C)ApplicabilityA
			 fee described in subparagraph (A) shall only apply to imported commodities
			 if—
						(i)the
			 fee is compatible with the obligations of the United States with respect to any
			 applicable international trade agreement or treaty to which the United States
			 is a party;
						(ii)the country in
			 which the commodity was produced does not impose comparable limits or fees on
			 the use of fossil carbon; and
						(iii)domestic
			 producers of comparable commodities would be demonstrably disadvantaged
			 economically by the Program in the absence of the fees.
						(D)Use of
			 feesAny fees collected by the Secretary under this paragraph
			 shall be transferred to the CERT Fund.
					(E)Adjustment
			 methodologyNot later than 180 days after the date of enactment
			 of this Act and periodically thereafter, the Secretary, in consultation with
			 the Secretary of Commerce, the Secretary of Energy, and the United States Trade
			 Representative, shall propose specific data sources and methodologies for
			 measuring and determining which sectors and commodities should be covered by
			 production process carbon adjustments.
					(7)Targeted relief
			 funds
					(A)In
			 generalNot later than January 1, 2013, the Secretary, in
			 consultation with the Secretary of Commerce, the Secretary of Energy, and the
			 United States Trade Representative, shall distribute funds that are
			 appropriated from the CERT Fund to individuals and entities that are unable to
			 compete due to unfair market prices arising from disparate fossil carbon limits
			 or fees among countries.
					(B)Amount of
			 feeTo the maximum extent practicable, the funds described in
			 subparagraph (A) shall be an amount commensurate with the product obtained by
			 multiplying—
						(i)the
			 average additional cost per unit output for the industry or economic sector due
			 to disparate carbon limits among countries; and
						(ii)the number of
			 output units.
						(C)ApplicabilityThe
			 funds described in subparagraph (A) shall only apply to an industry or economic
			 sector if—
						(i)the
			 funds are compatible with the obligations of the United States with respect to
			 any applicable international trade agreement or treaty to which the United
			 States is a party;
						(ii)the destination
			 country for United States exports does not impose comparable limits or fees
			 on—
							(I)the use of fossil
			 carbon within the territories of that country; or
							(II)the importation
			 of production process carbon; and
							(iii)domestic
			 producers would be demonstrably disadvantaged economically and competitively by
			 the program in the absence of the funds.
						(D)Transfer of
			 fundsAny funds distributed by the Secretary under this paragraph
			 shall be transferred from the CERT Fund, as authorized under section
			 6(c).
					(E)Adjustment
			 methodology
						(i)In
			 generalNot later than 180 days after the date of enactment of
			 this Act and periodically thereafter, in accordance with clause (ii), the
			 Secretary, in consultation with the Secretary of Commerce, the Secretary of
			 Energy, and the United States Trade Representative, shall propose specific data
			 sources and methodologies for measuring and determining which sectors and
			 industries should be considered to be eligible for targeted relief
			 funds.
						(ii)PriorityIn
			 carrying out clause (i), to maximize the effectiveness of available funds, the
			 Secretary shall give priority to the most economically and competitively
			 disadvantaged industries and economic sectors.
						(b)Auctions
				(1)In
			 generalSubject to paragraph (9), in carrying out the program,
			 during each calendar year, the Secretary shall conduct monthly uniform price
			 auctions of a portion of the carbon shares made available for the calendar year
			 under subsection (a)(2).
				(2)Eligible
			 participantsFirst sellers shall be the only entities eligible to
			 participate in an auction conducted under paragraph (1).
				(3)Reserve
			 priceThe minimum price of any carbon share purchased under an
			 auction conducted under paragraph (1) shall be the minimum price for the
			 corresponding calendar year specified in subsection (a)(4).
				(4)Safety valve
			 price
					(A)In
			 generalSubject to subparagraph (B), the maximum price of any
			 carbon share purchased under an auction conducted under paragraph (1) shall be
			 the maximum price for the corresponding calendar year specified in subsection
			 (a)(4).
					(B)Safety valve
			 sharesIf the safety valve price is reached in any 1 auction
			 conducted under paragraph (1), the number of available carbon shares may be
			 increased to exceed the aggregate quantity described in subsection (a)(2) to
			 ensure that all legal bids at the safety valve price can be accommodated for
			 the 1 auction.
					(C)Safety valve
			 revenuesAny revenue generated by the sale of a carbon share at
			 the safety valve price that is in excess of the aggregate quantity described in
			 subsection (a)(2) shall be—
						(i)deposited in the
			 CERT Fund; and
						(ii)used only for
			 the conduct of a program or initiative within the United States described in
			 subparagraph (F) or (G) of section 6(c)(1).
						(D)Use of safety
			 valve carbon sharesA carbon share purchased at the safety valve
			 price shall be redeemed by not later than 90 days after the date on which the
			 original purchaser purchased the carbon share.
					(5)Use of carbon
			 sharesA carbon share purchased under an auction conducted under
			 paragraph (1), or on an exchange described in paragraph (7)(A), may only be
			 redeemed by a first seller during the 10-year period commencing on the date of
			 issuance to the original carbon share holder.
				(6)Limitation of
			 carbon share purchases and accumulation
					(A)Purchase
			 limitationDuring any calendar year, a first seller may not
			 purchase a quantity of carbon shares that significantly exceeds the anticipated
			 volume of covered fossil carbon of the first seller for the calendar year, as
			 determined by the Secretary.
					(B)Accumulation
			 limitationA first seller may not accumulate a quantity of carbon
			 shares that, as determined by the Secretary—
						(i)exceeds the
			 anticipated volume of covered fossil carbon of the first seller for the
			 duration of the period during which the carbon shares held by the first seller
			 may be redeemed;
						(ii)allows for
			 speculation or manipulation; or
						(iii)interferes with
			 normal market competition.
						(7)Purchase or
			 sale of carbon shares
					(A)In
			 generalA transaction other than an auction described in
			 paragraph (1) that involves the purchase or sale of a carbon share may be
			 carried out only if—
						(i)the
			 carbon share is offered for sale to any eligible first seller on a dedicated
			 public carbon share exchange established and administered by the Secretary for
			 that purpose; and
						(ii)all relevant
			 transaction dates, carbon share quantities, and prices are made publicly
			 available on a real-time basis.
						(B)Certain
			 recipients of carbon sharesRecipients of carbon shares under
			 subsection (c) shall be granted access to an exchange described in subparagraph
			 (A) solely for the purpose of selling carbon shares to eligible first
			 sellers.
					(8)Carbon share
			 derivatives market
					(A)ProhibitionA
			 first seller may not directly or indirectly create, purchase, sell, or trade
			 carbon share derivatives.
					(B)RegulationsNot
			 later than 1 year after the date of enactment of this Act, the Secretary, in
			 consultation with the Commodity Futures Trading Commission, the Federal Energy
			 Regulatory Commission, and the Federal Trade Commission, shall promulgate
			 regulations for the establishment, operation, and oversight of markets for all
			 carbon share derivatives—
						(i)to
			 provide for effective and comprehensive market oversight;
						(ii)to
			 prohibit fraud, market manipulation (in accordance with section 222 of the
			 Federal Power Act (16 U.S.C. 824v)), and excessive speculation; and
						(iii)to limit
			 unreasonable or excessive fluctuations in the price of carbon share derivatives
			 and carbon shares.
						(9)Modification of
			 auction frequencyThe Secretary may modify the frequency of the
			 uniform price auctions under paragraph (1) if the Secretary determines that the
			 modification will significantly—
					(A)improve the
			 accuracy, predictability, and stability of the market-clearing auction price;
			 or
					(B)facilitate
			 greater program efficiency.
					(c)Reimbursement
			 for embedded, reinjected, and sequestered carbonThe Secretary
			 shall provide carbon shares that are in excess of the aggregate quantity
			 established under subsection (a)(2) to each—
				(1)operator of a
			 carbon capture and storage facility, in a quantity that corresponds to the
			 quantity of fossil carbon verifiably sequestered by the carbon capture and
			 storage facility in compliance with each appropriate law (including
			 regulations);
				(2)operator of an
			 oil or gas reinjection project, in a quantity that corresponds to the quantity
			 of reinjected covered fossil carbon; and
				(3)manufacturer that
			 embeds fossil carbon in the products produced by the manufacturer in—
					(A)a manner that
			 prevents the emission of the fossil carbon into the atmosphere for a period of
			 time that is sufficient to prevent any negative impact on the climate;
			 and
					(B)a quantity that
			 corresponds to the aggregate quantity of covered fossil carbon embedded in the
			 products.
					(d)Adjustment for
			 voluntary carbon reduction market
				(1)In
			 generalThe Secretary shall reduce the aggregate quantity of
			 carbon shares established under subsection (a)(2) for all verifiable reductions
			 of fossil carbon emissions attributable solely to voluntary carbon reduction
			 purchases.
				(2)QuantityThe
			 aggregate quantity of carbon shares established under subsection (a)(2) shall
			 be reduced by an amount equal to the product obtained by multiplying—
					(A)the corresponding
			 quantity of fossil carbon emission reductions that are attributable solely to
			 voluntary carbon reduction purchases; and
					(B)(i)if the market price of
			 the voluntary carbon reduction purchases is not less than the market price of
			 the corresponding carbon shares (as determined by the most recent auction
			 described in subsection (b)), 1; or
						(ii)if clause (i) does not apply, the
			 quotient of the market price of the voluntary carbon reduction purchases and
			 the market price of the corresponding carbon shares (as determined by the most
			 recent auction described in subsection (b)).
						(3)VerificationThe
			 quantity of carbon shares determined under paragraph (2) shall be verified by
			 the Federal Energy Regulatory Commission.
				(e)Contractual
			 treatment of carbon shares
				(1)Litigation
			 reductionA carbon share surrendered for fossil carbon produced
			 by an oil or natural gas well shall be considered to be a lifting
			 expense.
				(2)Cost
			 allocationWith respect to any long-term, fixed-price delivery
			 contract entered into before the date of enactment of this Act, the duration of
			 which is longer than 1 year, there shall be a rebuttable presumption
			 that—
					(A)this Act makes
			 performance of the contract impracticable; and
					(B)each party that
			 entered into the contract assumed at the time of bargaining that the effects of
			 this Act would not occur.
					(f)Carbon refund
			 trust fund
				(1)In
			 generalThere is established in the Treasury of the United States
			 a trust fund to be known as the Carbon Refund Trust Fund,
			 consisting of such amounts as may be appropriated to the trust fund under this
			 subsection.
				(2)Transfer of
			 auction proceedsThere are appropriated to the Carbon Refund
			 Trust Fund, out of funds in the Treasury not otherwise appropriated, an amount
			 equal to 3/4 of the proceeds from auctions conducted under
			 subsection (b).
				(3)Expenditures
			 from fundAmounts in the Carbon Refund Trust Fund shall be
			 available for the purpose of making energy security dividends as provided in
			 section 5.
				5.Per capita
			 distribution of auction proceeds
			(a)In
			 generalEvery qualified individual is eligible to receive an
			 energy security dividend for each month beginning with the first month after
			 such individual becomes a qualified individual and ending with the last full
			 month prior to an individual ceasing to be a qualified individual.
			(b)Administration
				(1)Energy security
			 dividendsTo provide an energy security dividend to each
			 qualifying individual, the Secretary shall coordinate with—
					(A)the Commissioner
			 of Social Security;
					(B)the Secretary of
			 Energy;
					(C)the Secretary of
			 Agriculture;
					(D)the Secretary of
			 Health and Human Services;
					(E)the head of any
			 other appropriate Federal agency, as determined by the Secretary; and
					(F)the Governor or
			 appropriate official of—
						(i)each
			 State;
						(ii)the District of
			 Columbia; and
						(iii)each territory
			 and possession of the United States.
						(2)Cost-effective
			 mechanism requirementTo distribute energy security dividends,
			 the Secretary shall use the most cost-effective mechanism, including any public
			 benefit program or electronic delivery mechanism administered by—
					(A)the Federal
			 Government; or
					(B)any State.
					(3)Privacy
			 guarantee requirementThe Secretary shall guarantee—
					(A)the protection of
			 the privacy of every qualified individual; and
					(B)that any personal
			 information of a qualified individual shall be used by the Secretary only to
			 ensure the accurate distribution of energy security dividends.
					(4)Dividend
			 taxationAny amount received from the receipt of an energy
			 security dividend shall be excluded from gross income under the Internal
			 Revenue Code of 1986.
				(c)Frequency and
			 mode of allocation of energy security dividendsThe Secretary may
			 modify the frequency or mode of allocation of energy security dividends—
				(1)to minimize
			 administrative costs associated with the program; or
				(2)to increase the
			 value of energy security dividends.
				(d)Monitoring;
			 annual reports
				(1)MonitoringEffective
			 beginning January 1, 2012, the Administrator of the Energy Information
			 Administration shall, on a monthly basis, calculate and record the incremental
			 contribution of carbon share prices to wholesale and retail fossil fuel
			 prices.
				(2)Annual
			 reportsNot later than June 1, 2013, and annually thereafter, the
			 Administrator of the Energy Information Administration shall prepare and post
			 on the website of the Energy Information Administration a report that contains,
			 for the period covered by the report, the results of the monitoring carried out
			 by the Administrator of the Energy Information Administration under paragraph
			 (1).
				(e)Energy
			 efficiency consumer loan programAs soon as practicable after the
			 date of enactment of this Act, the Secretary shall establish a program that
			 enables a qualifying individual to borrow against any future energy security
			 dividend to the qualifying individual to enable the qualifying individual to
			 make investments in approved energy efficiency or clean energy technologies and
			 services that would, within a reasonable time period—
				(1)result in a
			 reduced energy bill for the qualifying individual; and
				(2)reduce greenhouse
			 gas emissions.
				(f)Office of
			 Consumer Advocacy
				(1)EstablishmentAs
			 soon as practicable after the date of enactment of this Act, the Secretary
			 shall establish in the Department of the Treasury an Office of Consumer
			 Advocacy to serve as an advocate for the public interest of energy
			 consumers.
				(2)DutiesThe
			 Office of Consumer Advocacy may—
					(A)represent (and
			 appeal on behalf of) residential and small commercial customers of
			 energy;
					(B)monitor and
			 review energy customer complaints and grievances; and
					(C)investigate,
			 collect data, and report on matters relating to the manner by which this Act
			 impacts rates charged or services provided by public utilities and natural gas
			 companies.
					6.Clean energy
			 reinvestment trust fund
			(a)EstablishmentThere
			 is established in the Treasury of the United States a revolving fund, to be
			 known as the Clean Energy Reinvestment Trust Fund or the
			 CERT Fund, consisting of such amounts as are appropriated to the
			 Fund under subsection (b).
			(b)Transfers to
			 fund
				(1)In
			 generalThere are appropriated to the CERT Fund, out of funds in
			 the Treasury not otherwise appropriated, amounts equivalent to—
					(A)1/4
			 of the proceeds from auctions conducted under section 4(b)(1) and all of the
			 proceeds under section 4(b)(4)(C);
					(B)the amount of
			 penalties transferred to the CERT Fund under section 4(a)(5)(E); and
					(C)the amount of
			 fees transferred to the CERT Fund under section 4(a)(6)(D).
					(2)Investment of
			 corpusRules similar to the rules of section 9602(b) of the
			 Internal Revenue Code of 1986 shall apply for purposes of this section.
				(c)Expenditures
			 from fund
				(1)In
			 generalTo the extent that budget authority and appropriations
			 are made available in advance and subject to paragraph (2), amounts in the CERT
			 Fund shall be used to carry out programs and initiatives (including allocation
			 to the CERT Fund to support financing programs designed or administered by the
			 Clean Energy Deployment Administration), provide incentives, and make loans and
			 grants—
					(A)to provide
			 targeted and region-specific transition assistance to workers, communities,
			 industries, and small businesses of the United States experiencing the greatest
			 economic dislocations due to efforts to reduce carbon emissions and address
			 climate change and ocean acidification;
					(B)to provide
			 targeted and region-specific compensation for early retirement of
			 carbon-intensive facilities, machinery, or related assets in the United States
			 that are stranded by new market dynamics;
					(C)to provide
			 targeted and region-specific mitigation and adaptation assistance to residents,
			 communities, industries, and small businesses of the United States that
			 experience the greatest demonstrable negative impacts from climate
			 change;
					(D)subject to the
			 criteria described in section 4(a)(7)(C), to provide targeted relief to
			 energy-intensive industries (including agriculture and forestry industries)
			 that export goods or products to countries that do not have similar
			 restrictions on fossil carbon;
					(E)to support
			 training and development programs to prepare United States workers for careers
			 in energy efficiency, renewable energy, and other emerging clean technology
			 industries;
					(F)to curtail the
			 emission of—
						(i)greenhouse gases
			 other than carbon dioxide from fossil carbon; and
						(ii)nongreenhouse
			 gas substances that exacerbate or accelerate climate change (including black
			 carbon);
						(G)to fund
			 cost-effective domestic and international projects that verifiably reduce,
			 avoid, or sequester greenhouse gas emissions through the modification of
			 agriculture, forestry, or other land use practices;
					(H)to ensure
			 sustained and robust investments in clean energy and fuels research,
			 development, and deployment activities;
					(I)to fund projects
			 or initiatives that verifiably increase energy efficiency or energy
			 productivity;
					(J)to fund programs
			 that provide financial support for low-income families that experience
			 difficulty paying high seasonal utility bills;
					(K)to fund projects
			 or initiatives that support residential fuel switching (with priority given to
			 projects or initiatives relating to home heating oil);
					(L)to provide
			 matching grants to low-income energy efficiency consumer loan
			 recipients;
					(M)to carry out
			 weatherization and improve energy efficiency of low-income and public
			 buildings;
					(N)to provide
			 funding for climate change or ocean acidification mitigation and adaptation
			 projects, activities, and research to increase the resilience of human
			 populations and communities, fish and wildlife, and managed and unmanaged
			 terrestrial, aquatic, and marine ecosystems in areas at which impacts are
			 likely to be most severe;
					(O)to provide
			 funding for programs that protect or advocate for energy consumers (including
			 the Office of Consumer Advocacy established under section 5(f)); and
					(P)to ensure that
			 the program does not contribute to the budget deficit of the Federal
			 Government.
					(2)UseAmounts
			 in the CERT Fund shall—
					(A)only be used for
			 the purposes described in paragraph (1);
					(B)be allocated to
			 ensure compliance with the standards established by section 3(b), including
			 meeting reasonable interyear emissions reduction standards;
					(C)to the extent
			 practicable, be awarded—
						(i)on
			 a competitive-bid basis; and
						(ii)in
			 accordance with applicable laws (including regulations) and procedures of
			 existing Federal programs; and
						(D)to the extent
			 practicable, complement and leverage existing Federal programs, the scope and
			 mission of which complement the purposes described in paragraph (1).
					(d)Transfers of
			 amounts
				(1)In
			 generalThe amounts required to be transferred to the CERT Fund
			 under this section shall be transferred at least monthly from the general fund
			 of the Treasury to the CERT Fund on the basis of estimates made by the
			 Secretary.
				(2)AdjustmentsProper
			 adjustment shall be made in amounts subsequently transferred to the extent
			 prior estimates were in excess of or less than the amounts required to be
			 transferred.
				7.Sense of the
			 SenateIt is the sense of the
			 Senate that—
			(1)the goals of this
			 Act are complemented and supported by policies and incentives, appropriated
			 programs, and pending legislative proposals, including—
				(A)Federal and State
			 renewable energy standards;
				(B)energy tax
			 credits;
				(C)energy efficiency
			 standards for buildings and household appliances; and
				(D)vehicle fuel
			 economy standards;
				(2)the Federal
			 Government should take further action to reduce the risks associated with
			 greenhouse gas emissions, especially greenhouse gas emissions not derived from
			 fossil carbon;
			(3)climate change is
			 a global problem that requires a global solution, and action by the United
			 States alone or by a coalition of developed nations will not—
				(A)adequately
			 address the risks associated with greenhouse gas emissions; or
				(B)solve the global
			 energy problem; and
				(4)international
			 trade and climate policy agreements are the most effective instruments by which
			 to address concerns about carbon leakage and international trade
			 competitiveness.
			
